Case 2:21-cv-10275-MAG-APP ECF No. 1, PagelD.1 Filed 02/08/21 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
NATIONWIDE TRADE INC.,
Plaintiff,

v.
UNITED STATES OF AMERICA, U.S. DEPARTMENT
OF AGRICULTURE FOOD AND NUTRITION SERVICE,
RETAILER OPERATIONS DIVISIONS,

Defendant.

 

Raymond J. Salloum (P36852)
Attorney for Plainitff

40700 Woodward Ave., Ste 305
Bloomfield Hills, Ml 48304
Phone: (248) 594-4700

Fax: (248) 594-4701
salloumlaw@comcast.net

 

COMPLAINT
NOW COMES plaintiff, NATIONWIDE TRADE INC.., by and through its attorney

Raymond J. Salloum, who states in support of its complaint:

1. Plaintiff was at all times relevant a duly incorporated Michigan

Corporation, located at 18200 Plymouth Road, Detroit, MI 48228 doing business in the

City of Detroit, County of Wayne, State of Michigan.

2. Defendant United States of America, et al. was a government entity at all
times relevant in control of the actions of the United States Department of Agriculture

which is a federal government department and otherwise prosecuted the administrative
Case 2:21-cv-10275-MAG-APP ECF No. 1, PagelD.2 Filed 02/08/21 Page 2 of 6

case against plaintiff, acting under color of jaw pursuant 7 U.S.C. 2023 and 7 C.F.R.

279.1.

3. Plaintiff was the target of an investigation by defendant regarding the use
of food stamps under the Supplemental Nutrition Assistance Program (“SNAP”)
administered and implemented under the Food and Nutrition Service, which culminated in
a Final Agency Decision of Permanent Disqualification from participating in the
Supplemental Nutrition Assistance Program; Agency Decision of January 4, 2021.

4. Plaintiff seeks trial de novo in this Court pursuant to 7 C.F.R. 279.7 and
Sections 13 through 18 of 7 U.S.C. 2023. 7 U.S.C. 2023 provides:

(13) If the store, concern, or State agency feels aggrieved by
such final determination, it may obtain judicial review
thereof by filing a complaint against the United States in the
United States court for the district in which it resides or is
engaged in business, or, in the case of a retail food store or
wholesale food concern, in any court of record of the State
having competent jurisdiction, within thirty days after the

date of delivery or service of the final notice of determination
upon it, requesting the court to set aside such determination.

(17) During the pendency of such judicial review, or any
appeal therefrom, the administrative action under review shall
be and remain in full force and effect, unless on application
to the court on not less than ten days’ notice, and after hearing
thereon and a consideration by the court of the applicant's
likelihood of prevailing on the merits and of irreparable
injury, the court temporarily stays such administrative
action pending disposition of such trial or appeal.

5. Jurisdiction is proper in this court pursuant to federal claims jurisdiction
under 28 U.S.C. 1331. Further, 28 U.S.C. 2001 also confers jurisdiction as declaratory
judgment to the rights of the parties is sought.

6. Venue is proper in this Court pursuant to 7 U.S.C. 2023 and 28

U.S.C.1391b because the conduct complained of herein occurred in this district, and
Case 2:21-cv-10275-MAG-APP ECF No. 1, PagelD.3 Filed 02/08/21 Page 3 of 6

plaintiff resides in this district and defendant as a governmental entity conducts
business in this district.

GENERAL FACTS OF THE CASE
7. Plaintiff reincorporates and re allege all preceding paragraphs as if more

fully set out herein.

8. Plaintiff was properly granted authorization to participate in the SNAP
program by defendant.

9, In a letter dated February 26, 2018 the ROC charged Plaintiff with
trafficking, as defined in Section 271.2 of the SNAP regulations.

10. The charge was based on a series of SNAP transaction patterns that
allegedly “established a clear and repetitive pattern of unusual, irregular and inexplicable
activity for Plaintiff's type of firm.”

11. | Plaintiff timely replied in writing to the ROC charges with substantial
evidence explaining the transactions.

12. The ROC made a determination that the Plaintiffs contentions did not
outweigh the evidence in the charge letter and thus concluded that trafficking was the
most probable explanation for the transactions listed in the charge letter.

13. The ROC issued a determinaiion letter dated, November 3, 2020 informing
the Plaintiff that it was permanently disqualified from participation as an authorized
retailer in SNAP in accordance with Section 278.6( c ) and 278.6(e)(1) for trafficking
violations.

14. Plaintiff timely appealed the ROC determination to the Administrative
Review Branch which issued it’s Final Agency Decision on January 4, 2021.

15. No unauthorized purchases occurred and none were identified.
Case 2:21-cv-10275-MAG-APP ECF No. 1, PagelD.4 Filed 02/08/21 Page 4 of 6

16.

SNAP regulations.

17.

There was no evidence of intentional violation by plaintiff, of any of the

Plaintiff made many allegations of error on the part of Defendant, including

but not limited to:

18.

19.

a)

2)

g)

The alleged violations did not actually occur;

The Defendant's refusal to consider the Plaintiff's evidence
and summarily determine that it is more likely true than not true that

program violations occurred as charged is an error of law.

Plaintiff serves an economically depressed part of the City of Detroit
for which the only SNAP locations within 1 mile are gas stations
which have very limited food selections and charge substantially
more than the Plaintiff. Plaintiffs customers most of whom do not
drive and are caught in a Food Desert, rely upon Plaintiff for their
nutrition needs.

The Plaintiffs market is well stocked and is closer to 4000 sq ft and
not the 3000 sq ft stated by the Defendant;

Since its participation in SNAP, Plaintiff has had no violations:
Plaintiff took extensive measures to prevent violations;

The charging letter of February 26, 2018 lacked specificity of date of
and description of alleged violation(s);

Discipline was too high as there was no allegation or evidence of
Any SNAP program violations; rather the conclusion was based upon
assumption of violation.

The permanent disqualification would impose a hardship on the
low income population of the area who are the primary

beneficiaries of the SNAP program;

COUNT |-— REVIEW OF DECISION BY TRIAL DE NOVO

Plaintiff reincorporates and reallege all preceding paragraphs as if more

fully set out herein.

Judicial review of disqualification from SNAP is authorized by 7

U.S.C. 2023 and its implementing regulation 7 C.F.R. 279.7.
Case 2:21-cv-10275-MAG-APP ECF No. 1, PagelD.5 Filed 02/08/21 Page 5 of 6

20. Defendant and its agency USDA’s disqualification of plaintiff
from the SNAP program is invalid because its actions were arbitrary, capricious, not
supported by competent evidence, and contrary to the intent and purpose of the laws
governing the SNAP program.
21. Defendant and its agency USDA's disqualification of plaintiff from the
SNAP program is invalid because the agency did not properly apply the SNAP
regulations to plaintiff pursuant to its compliance policy.
22. Defendant and its agency USDA's disqualification of plaintiff from the
SNAP program is invalid because the regulations related to the SNAP program are
vague and ambiguous.
23. Defendant and its agency USDA's disqualification of plaintiff from the
SNAP program is invalid because the agency did not allow adequate due process
in its application of the SNAP laws and regulations.
24. Defendant and its agency USDA's disqualification of plaintiff from the
SNAP program is invalid because the enforcement of the SNAP laws and
regulations constituted an excessive fine in violation of the Eighth Amendment of
united States Constitution.
WHEREFORE, as a result of defendants’ conduct and constitutional violations,
plaintiff respectfully requests this honorable Court review the administrative decision

affirming the permanent disqualification of plaintiff from participation in the

SNAP program by trial de novo and reverse the agency's determination.

COUNT Il- INJUNCTIVE RELIEF PURSUANT TO 7 U.S.C. 2023(17) ETSEQ.
25. ‘Plaintiff reincorporate and reallege all preceding paragraphs as if more

fully set out herein.
Case 2:21-cv-10275-MAG-APP ECF No. 1, PagelD.6 Filed 02/08/21 Page 6 of 6

26. The actions of defendant will cause immediate and irreparable harm to

plaintiff for the following reasons:

a)

b)

d)

Plaintiffs business is located in an underprivileged area of Detroit
Michigan where there are a high number of food stamp
recipients and no other food markets within the area.

Plaintiffs business is centrally, conveniently located, within walking
distance, and is accessible to the people in need of the benefits of
the SNAP program who are generally without transportation;

Plaintiffs participation in the SNAP program is an integral and vital
portion of the plaintiffs business and without the food stamp
program will suffer irreparable financial and reputation loss;

The disqualification of plaintiffs authorization to accept
food stamps will assuredly cause customers hardship.

27. Plaintiff believes that the de novo trial of these issues will show Plaintiff

was wrongfully disqualified by Defendant, and thus the action was invalid and without

merit and thus Plaintiff has a high likelihood of success on the merits.

WHEREFORE,

Due to the nature of irreparable harm, Plaintiff respectfully

requests the Court to stay the action of the Defendant and further, the Court is

requested to schedule a show cause hearing ordering Defendant or its agent to come

before this Court to show cause why the disqualification should not be set aside, and the

Plaintiff re-authorized to participate in the SNAP program.

Dated: February 7, 2021

Respectfully Submitted,

/sfRaymond J. Salloum
Attorney for Plainitff
40700 Woodward Ave., Ste 305
Bloomfield Hills, Mi 48304
Phone: (248) 594-4700
Fax: (248) 594-4701
salloumlaw@comcast.net
